Citation Nr: 0027705	
Decision Date: 10/19/00    Archive Date: 10/26/00	

DOCKET NO.  99-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for additional disability 
(residuals of a myocardial infarction) due to medical 
treatment provided by the Department of Veterans Affairs 
(VA).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1953 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Phoenix, Arizona, VA Regional Office (RO) which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a myocardial infarction.  


FINDING OF FACT

No clinical or other competent evidence on file shows or 
suggests that the veteran's acute myocardial infarction in 
August 1998 was caused by or resulted from any action or 
inaction of VA medical personnel or facilities.  


CONCLUSION OF LAW

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
resulting from VA medical treatment is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such disability were service connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if that disability was not the result 
of the veteran's willful misconduct and:  (1) The disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the VA, and the proximate cause of the 
disability was (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (b) an event not 
reasonably foreseeable, or (2) the disability was proximately 
caused by the provision of training and rehabilitation 
services by VA as part of an approved rehabilitation program.  
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.358(a).  

In determining whether additional disability exists, the 
following considerations will govern:  (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  Compensation 
will not be payable under Section 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b).  

In determining whether such additional disability resulted 
from a disease or injury or aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment or 
examination, the following considerations will govern:  (1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) the mere fact that an aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or aggravation of an existing disease or 
injury suffered as the result of VA training, 
hospitalization, medical or surgical treatment, or 
examination; (3) compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran or his representative.  "Necessary 
consequences" are those which are certain to result from or 
were intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).  

Where injury occurs as a result of having submitted to 
medical treatment under any law administered by VA, and is 
not the result of an individual's own willful misconduct, 
disability compensation will be awarded for such injury as if 
such condition were service connected.  The commencing date 
of benefits is subject to the provisions of 3.400(i).  
38 C.F.R. § 3.800(a).  

Well-grounded Claims:  A person who submits a claim for 
benefits under the laws administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has provided 
that a well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefit system requires more 
than just an allegation; a claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Where the issue presented 
in an application for compensation is factual in nature, 
e.g., whether an incident or injury occurred, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by section 5107(a) 
merely by presenting his own or other lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, it cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  For the purposes of 
determining whether a claim is well grounded, testimony will 
be presumed to be credible; however, such testimony must be 
competent and it must not be inherently incredible.

Finally, in Jones v. West, 12 Vet. App. 460 (1999), the Court 
held that the requirements for a well-grounded claim under 
Section 1151 were parallel to those generally set forth 
establishing service connection claims.  There is required 
(1) medical evidence of a current disability, (2) medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury as a result of hospitalization, 
medical or surgical treatment, and (3) medical evidence of a 
nexus (causal connection) between that VA treatment and the 
current disability.  

Facts:  In October 1998, the veteran submitted a claim for 
the residuals of a heart attack which had occurred in August 
1998.  The theory of this claim was that the VA Medical 
Center (VAMC) in Phoenix had not diagnosed and properly 
treated the veteran "leading to the veteran's heart attack...."  
It was noted that the veteran had been continuously treated 
at the Phoenix VAMC for 18 months prior to his heart attack 
and, while he had been treated for high blood pressure, there 
had never been a diagnosis of or preventive care for a "bad 
heart."  

In January 1999, the veteran testified at a personal hearing 
at the RO.  During the hearing, the representative stated 
that the veteran's claim was not for unreimbursed medical 
expenses but was a claim for additional disability 
attributable to VA medical care in accordance with 
38 U.S.C.A. § 1151.  The veteran discussed his history of 
medical care at the Phoenix VAMC including the fact that he 
had been diagnosed with high blood pressure, high cholesterol 
and obesity.  He said that these disabilities were routinely 
tested.  He said that each time he was tested, he was told 
there was nothing the matter with him although he continued 
to have follow-on testing.  He said that, although he knew he 
had high blood pressure for which VA had prescribed 
medication, he did not know nor was he ever told that he had 
a bad heart.  

He explained that two days before his heart attack, he had 
chest pain and said that he would have gone to VA that night 
because the pain was somewhat significant, but he thought 
that he was having bad gas so he self-treated with Maalox and 
did not seek treatment.  The following day he was fine but, 
the day thereafter, he began having significant chest pain 
again in the afternoon which was bad enough that he called 
emergency personnel who transported him to a private medical 
facility for treatment since it was the closest available 
hospital to provide emergency care.  He explained that he 
stopped breathing and had to be resuscitated two times before 
he was stabilized and, several days later, he was provided 
bypass graft heart surgery.  He pointed out that the expense 
for his 14-day private hospitalization was extremely high and 
felt that it was VA's fault that he had incurred this 
expense, without insurance, because VA should have sooner 
diagnosed and treated him for a bad heart which would have 
prevented him from having a heart attack and/or from having 
incurred significant expense for private hospitalization.  
The veteran indicated that he was principally seen at the 
Phoenix VAMC by a physician who was a general practitioner 
and that this physician had never referred him to a 
cardiologist or other heart specialist.  He pointed out that 
he had been provided various forms of testing by the Phoenix 
VAMC and had been sent to a private facility for a chemical 
stress test because he was too heavy and "had jumped up to 
280 pounds."  The veteran indicated that, after his private 
heart surgery, he returned to his treating physician at the 
Phoenix VAMC and that, when he asked this physician the cause 
of his heart attack, this physician purportedly told him that 
"that could happen overnight."  He said that a doctor at the 
private hospital had led him to believe that heart problems 
giving rise to his heart attack were more developmental in 
nature and took time to get bad enough to cause a heart 
attack.  The veteran opined that the VAMC should have 
diagnosed heart problems and provided treatment for such 
problems and their failure to do so caused the heart attack 
or that earlier diagnosis and treatment would have resulted 
in less critical care being necessary at a later date.  He 
opined that the VAMC could have operated sooner and this 
would have saved him the expense of his private 
hospitalization.  

Medical evidence on file reveals that, in late August 1998, 
the veteran was brought to the Desert Samaritan Medical 
Center with chest pain and ventricular fibrillation.  He had 
cardiopulmonary resuscitation and defibrillation, was 
stabilized, and then transferred to intensive care because of 
worsening congestive heart failure and chest pain syndrome 
associated with mild hypotension.  He underwent cardiac 
catheterization which revealed severe congestive heart 
failure including right coronary artery stenosis of 
50 percent in the distal portion and left ventricular 
function of about 40 percent.  Two days later, he was 
provided coronary bypass surgery with a basically uneventful 
recovery except for some mild proximal atrial fibrillation 
which was controlled with medication.  Special chemistries 
for cardiac markers were elevated.  X-ray studies were 
interpreted as showing that the heart size appeared upper 
normal, pulmonary vascularity was normal and there was no 
pneumothorax.  

Outpatient treatment records from the Phoenix VAMC show that 
the veteran was routinely seen for medical care from 1994 and 
that hypertension had been identified and treated with 
medication.  Periodic blood pressure testing was performed to 
evaluate hypertension and adjust medication.  The veteran was 
also seen for other medical problems including orthopedic, 
dermatology, problems with GI upset, and counseling and 
evaluation for diet and nutrition based upon his status of 
being overweight in the area of 270 pounds or greater.  
Treatment records for hypertension generally note that 
hypertension was well controlled on medication.  In 1996, a 
Persantine Thallium Test was normal and examination revealed 
no shortness of breath, chest pain, heart murmur, or 
lightheadedness.  In February 1997, the veteran informed VA 
medical personnel that he was concerned about coronary artery 
disease as he had two brothers with the disease and past 
bypass surgery.  An echocardiogram was requested.  A May 1997 
echocardiogram was interpreted as showing mild 
atherosclerosis with no change since 1994.  A nutrition 
clinic record from May 1997 noted only marginal improvement 
in weight loss and stated "argumentative patient demonstrates 
fair understanding but [decreased] motivation."  Another 
Persantine Thallium Test was performed in May 1998 which 
showed a small inferior lateral wall fixed defect.  In 
November 1997, the nutrition clinic again noted that the 
veteran verbalized understanding but that he had decreased 
motivation.  A CT scan performed in June 1998 was interpreted 
as revealing that his aorta was 1 1/4 inches while normal was 
1 inch.  Future ultrasounds were to be scheduled to 
continuing monitoring of aorta size.  The veteran advised 
that he was on his way to Alaska for a vacation and wanted to 
schedule testing after his return.  In June 1998, while in 
Alaska, the veteran was provided VA treatment for repair of a 
ruptured left knee patellar tendon.  Upon his return from 
Alaska, the veteran was provided a physical therapy 
consultation.  There is an entry in the VA medical records 
from August 29, 1998, two days before the veteran's 
myocardial infarction, which indicates he was seen by VA 
personnel for physical therapy and it was noted that he had 
pitting edema present on the left calf.  There was no 
complaint of chest pain documented on this date.  

The veteran submitted no medical evidence in support of his 
current claim.

Analysis:  The veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for the residuals of a 
myocardial infarction is not well grounded because there is 
no medical or other competent evidence which shows or even 
suggests that VA failure to properly diagnose and treat a 
heart disorder directly resulted in the veteran's subsequent 
myocardial infarction and residuals therefrom.  While the 
veteran himself has strongly argued this point, the veteran, 
as a layman, lacks the requisite medical expertise to provide 
any competent evidence on such a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent the veteran's contentions, there is no medical 
evidence or opinion on file which in any way demonstrates a 
casual relationship between VA treatment and the veteran's 
myocardial infarction.  

There is certainly no evidence nor is there any argument that 
VA medical treatment affirmatively caused the veteran to have 
a heart attack.  Rather, the veteran's central contention is 
that VA failed to exercise sufficient reasonable care to 
discover a heart disability which might subsequently result 
in a heart attack and thereafter failed to take whatever 
(unspecified) preventive measures were necessary to prevent a 
heart attack from occurring.  However, a careful review of 
the clinical evidence on file fails to, in any way, 
substantiate the veteran's claim.  The volume of Phoenix VAMC 
outpatient treatment records on file shows that the veteran 
was provided medical care and treatment for a variety of 
problems including for ongoing hypertension and nutrition 
clinic counseling for obesity.  While some diagnostic studies 
did reveal certain abnormalities of the veteran's 
cardiovascular system, the veteran has presented no competent 
evidence or argument indicating that such studies were 
misread or misinterpreted to the veteran's detriment, or that 
VA failed to initiate proper treatment indicated by such 
studies.  

The Board finds it noteworthy that the veteran himself 
informed VA personnel that he was concerned about coronary 
artery disease because he had two brothers who had such 
disease with past bypass graft surgery.  With known 
hypertension, high cholesterol, significant overweight, and a 
family history of coronary artery disease, the Board finds it 
difficult to understand the veteran's claim that he was 
totally unaware that he was at risk for heart disability to 
include myocardial infarction.  The Phoenix VAMC outpatient 
treatment records do not record chronic complaints of chest 
pain, lightheadedness, shortness of breath or other symptoms 
of precipitant heart failure.  It is also noteworthy that the 
veteran testified that he noticed the onset of chest pain two 
days prior to his more catastrophic myocardial infarction to 
which he responded with self-treatment for stomach upset.  
Given the veteran's known clinical history, it would not be 
unreasonable to assume that a significant occurrence of chest 
pain might have resulted in the veteran's seeking medical 
attention at that time.  However, there is certainly no 
evidence or significant argument presented that the veteran's 
failure at that time to seek medical evaluation was the fault 
of the Phoenix VAMC.

The veteran testified that while a VA physician told him that 
heart disease sufficient to cause myocardial infarction could 
occur over a short period, a private physician informed him 
that coronary artery disease was a slowly developing process.  
These statements are not mutually exclusive and it is 
possible that both statements are likely accurate.  However, 
a veteran's stated recollection of what medical doctors may 
have told him in the past is not a substitute for clinical 
evidence actually establishing the fact.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  The veteran's present claim 
that his myocardial infarction was caused by a failure of the 
VAMC to properly and timely diagnose and treat coronary 
artery disease is not the type of claim which may be proven 
by lay testimony alone.  The causation or proximate cause 
element of such claim requires competent medical analysis.  
The veteran's claim for entitlement to compensation under the 
provisions of 38 C.F.R. § 1151 for the residuals of a 
myocardial infarction due to medical treatment provided by 
the Phoenix VAMC is not well grounded because there is a 
complete absence of competent clinical evidence supporting 
this claim.  Specifically, there is a complete absence of 
competent clinical evidence establishing any form of 
causation or causal connection between VA medical treatment 
(or lack thereof) and the veteran's subsequent myocardial 
infarction. 

Although where claims are not well grounded, VA does not have 
a duty to assist a claimant in developing facts pertinent to 
his claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, the RO fulfilled this obligation in that the 
statement of the case clearly advised the veteran that the 
reason his claim had been denied was because the evidence 
failed to establish that VA medical care actually caused any 
additional disability and because the evidence failed to show 
that VA medical personnel failed to timely diagnose or 
properly treat a disability which was itself the proximate 
cause of a myocardial infarction.  Finally, by this decision, 
the Board is informing the veteran of the evidence that is 
lacking and which is necessary to make his claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudicating process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of a 
myocardial infarction is denied.  



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals



 

